DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
 
Status of Claims
Applicant's “Request for Continued Examination” filed on 6/2/2022 has been considered.  
Rejection to Claims 1-2, 4-5, 7-12, 14-15 and 17-22 under 35 USC 101 have not been overcome.  
Claims 1-2, 11-12 are amended.
Claims 3, 6, 13 and 16 are cancelled.
Claims 23-24 are added.
Claims 1-2, 4-5, 7-12, 14-15 and 17-24 are currently pending and have been examined.  

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 is dependent upon Claim 3, which has been cancelled.  Examiner will interpret claim 4 as dependent upon Claim 1 for purposes of examination.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 is dependent upon Claim 13, which has been cancelled.  Examiner will interpret claim 14 as dependent upon Claim 11 for purposes of examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-12, 14-15 and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 11 recite the limitation "a first weighting of the set of score weightings associated with the source ranking." It is unclear whether “the source ranking” refers to “a first source ranking” or “a second source ranking” or some combination of these.  The limitation will be interpreted as any source ranking.
Claims 2, 4-5, 7-10, 12, 14-15 and 17-24 inherit the deficiencies of claims 1 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7-12, 14-15 and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A system comprising:
one or more processors; and
one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors and perform:
providing a content catalog for items available for purchase on an e-commerce website, the content catalog comprising the items, attributes for the items, values associated with the attributes in attribute-value pairs for the items, content provider identifiers of content providers that provided the values in the attribute-value pairs for the items, and confidence scores for the values in the attribute-value pairs for the items;
tracking source rankings for the content providers separately by item categories of the items, such that a first source ranking of the source rankings for a content provider of the content providers for a first item category of the item categories is different from a second source ranking of the source rankings for the content provider for a second item category of the item categories that is different from the first item category;
receiving a new value to be associated with an attribute of the attributes in an attribute-value pair of the attribute-value pairs for an item of the items, the new value being provided by the content provider;
generating a priority score for the new value based on a set of input features associated with the new value and a set of score weightings associated with the set of input features, the set of input features comprising (a) a source ranking of the source rankings for the content provider for an item category of the item categories in which the item is classified and (b) a confidence score for the new value, wherein the confidence score for the new value is either
assigned by the content provider or assigned based on a type of the content provider; and
overriding an existing value of the values in the content catalog associated with the attribute for the item with the new value based on a comparison of the priority score for the new value exceeding a priority score for the existing value, wherein:
the set of input features further comprise an offer status of the new value; and
a first weighting of the set of score weightings associated with the source ranking and a second weighting of the set of score weightings associated with the confidence score are each greater than a third weighting of the set of score weightings associated with the offer status. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the steps are performed by a system comprising processors and computer readable media running instructions, nothing in the claim element precludes the step from practically being performed by people. For example, “providing, tracking, receiving, generating, and overriding” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A system comprising:
one or more processors; and
one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors and perform:
providing a content catalog for items available for purchase on an e-commerce website, the content catalog comprising the items, attributes for the items, values associated with the attributes in attribute-value pairs for the items, content provider identifiers of content providers that provided the values in the attribute-value pairs for the items, and confidence scores for the values in the attribute-value pairs for the items;
tracking source rankings for the content providers separately by item categories of the items, such that a first source ranking of the source rankings for a content provider of the content providers for a first item category of the item categories is different from a second source ranking of the source rankings for the content provider for a second item category of the item categories that is different from the first item category;
receiving a new value to be associated with an attribute of the attributes in an attribute-value pair of the attribute-value pairs for an item of the items, the new value being provided by the content provider;
generating a priority score for the new value based on a set of input features associated with the new value and a set of score weightings associated with the set of input features, the set of input features comprising (a) a source ranking of the source rankings for the content provider for an item category of the item categories in which the item is classified and (b) a confidence score for the new value, wherein the confidence score for the new value is either
assigned by the content provider or assigned based on a type of the content provider; and
overriding an existing value of the values in the content catalog associated with the attribute for the item with the new value based on a comparison of the priority score for the new value exceeding a priority score for the existing value, wherein:
the set of input features further comprise an offer status of the new value; and
a first weighting of the set of score weightings associated with the source ranking and a second weighting of the set of score weightings associated with the confidence score are each greater than a third weighting of the set of score weightings associated with the offer status.. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of one or more processors, one or more non-transitory computer-readable media, and computing instructions is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating that the personal shopping carts are virtual, and the sharing is done in an online (digital) environment, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. providing a catalog, receiving a new value) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. tracking source rankings for content providers for item categories) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 11 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2, 4-5, 7-10, 12, 14-15 and 17-24 are dependencies of claims 1 and 11. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the content provider for the new value is a machine learning algorithm that generated the new value. (further limiting the content provider does not make the abstract idea less abstract.  Machine learning is recited in a generic manner with are no technical details recited describing how the machine learning algorithm generates the new value or integrates the abstract idea into a practical application.)
receiving, from a user device associated with a user, a request for information about the item; generating a webpage comprising the new value; and sending the webpage to the user device for display on the user device.. (only generally links the abstract idea to a technological environment (webpages, devices). Generating a webpage is recited in a generic manner with are no technical details recited describing how the generation is performed or integrates the abstract idea into a practical application)
wherein a category specialist performs a review of information generated by the machine learning algorithm to check the information for validity and adjusts the confidence score based on the review. (generating of information by the machine learning algorithm is not actively claimed.  Further, performing a review/check of information by a category specialist is not an improvement to a computer or a technology and describes certain methods of organizing human activity merely applied to a particular technological environment (computers).

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.


Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant argues “amended independent claims 1 and 11 integrate the ideas into a practical application and recite an inventive concept by adding specific limitations that are not well-understood, routing or conventional activity in the field” … and “recite in an improvement to [the] technology or technical field [of online catalogs].”
Examiner disagrees. Providing automatic updates of a content catalog using provider rankings and confidence scoring is not an improvement to a technology, but rather a method of organizing human activity only performed using computer technology.
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible (see MPEP 2106.05(a)).
Applicant’s specification provides the following regarding how to provide user access to asset records:
“[0077]              In many embodiments, the techniques described herein can provide a 
practical application and several technological improvements. Specifically, the techniques described herein can provide for automatic strategic updates of a content catalog using content provider rankings and confidence scoring, which can allow existing content to be updated when new content will be better, such as more relevant or more accurate.    In several embodiments, the techniques described herein can provide a generic approach that can be used for any type of content, with dynamic handling of whether to use the new content based on multiple dynamic factors. 
[0078]              In a number of embodiments, the techniques described herein can be used at a scale that cannot feasibly be handled manually. For example, the number of distinct values being updated daily using the techniques described herein can exceed hundred, thousands, tens of thousands, or more. 
[0079]              In a number of embodiments, the techniques described herein can solve a technical problem that arises within the realm of computer networks, as the handling of attributes and values for an online catalog does not arise outside the realm of computer networks, let alone the updating of such content in an automated manner. Moreover, the techniques described herein can solve a technical problem that cannot be solved outside the context of computer networks. For example, the automatic updates cannot be performed outside the context of computer networks.” 

While the specification describes the problem being solved as a technical one, there is no indication that updating catalogs improves the functioning of a computer or a technical field.  The claim invokes computers or other machinery merely as a tool to perform an existing process.  Describing that the scale “cannot feasibly be handled manually” and performing the updates using a computer instead only uses computers to improve the efficiency of a process that could be performed (though less efficiently) by people without the use of computers.  "Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO


Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been fully considered. 
Examiner directs Applicants attention to the Allowable Subject Matter, below.

Allowable Subject Matter
Claims 1-2, 4-5, 7-12, 14-15 and 17-24 are allowable over the prior art though rejected on other grounds (e.g. 35 USC 101, 112) as discussed above.  The combination of elements and the claim as a whole are not found in the prior art. 
Regarding Claim 1, although Bostick (US 2015/0234810 A1) discloses a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors and perform: providing a content catalog for items, the content catalog comprising attributes for the items, values associated with the attributes, content provider identifiers of content providers that provided the values, and confidence scores for the values; [0069] [0021] [0023] [0079] tracking source rankings for the content providers; [0065] [0066] receiving a new value associated with an attribute of the attributes for an item of the items, the new value being provided by a content provider of the content providers; [0027] [0067] [0070] generating a priority score for the new value based on a set of input features associated with the new value and a set of score weightings associated with the set of input features, the set of input features comprising (a) a source ranking of the source rankings for the content provider associated with the item and (b) a confidence score for the new value; and [0067] [0066] [0076] overriding an existing value of the values in the content catalog associated with the attribute with the new value based on a comparison of the priority score for the new value exceeding a priority score for the existing value. [0080] [0066] 
And Chow (US 2015/0294377 A1) teaches content providers for item categories; the content provider for an item category of the item categories;  [0009] [0233] [0354] items available for purchase on an e-commerce website, the content catalog comprising the items; [0238] attributes in attribute-value pairs for the items; values in attribute-value pairs for the items; [0233] tracking source rankings for the content providers separately by item categories of the items, such that a first source ranking of the source rankings for a content provider of the content providers for a first item category of the item categories is different from a second source ranking of the source rankings for the content provider for a second item category of the item categories that is different from the first item category; [0159] [0181] [0164] [0242] item categories in which the item is classified; [0242] [0009] wherein the confidence score for the new value is either assigned by the content provider or assigned based on a type of the content provider; [0159] 
 neither Bostick nor Chow, nor the totality of the prior art anticipate or render obvious wherein: the set of input features further comprise an offer status of the new value; and
a first weighting of the set of score weightings associated with the source ranking and a second weighting of the set of score weightings associated with the confidence score are each greater than a third weighting of the set of score weightings associated with the offer status.
Regarding Claim 11, the claim recites substantially similar limitations as claim 1, and recites allowable subject matter for substantially similar reasons.
Claims 2, 4-5, 7-10, 12, 14-15 and 17-24 are dependent upon allowable claims 1 and 11.

While the prior art teaches some aspects and features of claims 1 and 11, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
Notably, these claims remain rejected on other grounds (e.g. 35 USC 101, 112(b)) as discussed above. 

	
	

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
K. F. Yeung and Y. Yang, "A Proactive Personalized Mobile News Recommendation System," 2010 Developments in E-systems Engineering, 2010, pp. 207-212, doi: 10.1109/DeSE.2010.40., discussing recommending content items using a weighted algorithm taking into account the ranked source of the content and other criteria.  Yeung does not fairly teach an offer status or a source ranking weighting and a confidence score weighting being greater than an offer status weighting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625